COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Bumgardner
Argued at Salem, Virginia


JOHN RANDOLPH HAIRSTON
                                       MEMORANDUM OPINION * BY
v.   Record No. 2896-97-3           JUDGE RUDOLPH BUMGARDNER, III
                                          JANUARY 12, 1999
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                       Charles M. Stone, Judge
           Elwood Earl Sanders, Jr. (S. Jane Chittom;
           Public Defender Commission, on briefs), for
           appellant.

           Donald E. Jeffrey, III, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.



     John Randolph Hairston appeals his conviction of robbery.

He argues that the pretrial and in-court identifications of him

were insufficient to support his conviction.   Finding no error,

we affirm the conviction.

     The defendant neither challenged the admissibility of the

evidence nor claimed it violated his rights to due process

because it was not reliable.   The issue is whether the evidence

was sufficient to identify the defendant as one of the two men

who robbed the victim.   When reviewing the sufficiency of the

evidence, we view the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible from the evidence.   See Martin v. Commonwealth, 4 Va.
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
App. 438, 443, 358 S.E.2d 415, 418 (1987).

        Viewed by that standard, two men robbed the

eighty-one-year-old victim while he was walking down an alley.

The robbers approached from behind, cornered the victim, sprayed

pepper in his eyes, and took his billfold.    The victim yelled and

attempted to chase them though he had dropped his glasses and

cane.    Walter Webster heard the yelling as he was driving down

the street.    He got a good look at the man who was running away.

The victim told Webster that the man running away had robbed

him.    Webster went down the street and saw the defendant, who was

the man he had seen run away, meet another man and then take off

together.
        Webster went to the police station and reported the robbery.

He described the robbers as two black males, one light skinned,

the other dark.    The codefendant was wearing a dark green or

brown jacket, and the taller defendant wore orange.    Officer

Gilbert drove Webster around for thirty to forty minutes when

Webster said, "Those are the two men I saw" and identified the

defendant and the codefendant.    Officer Gilbert arrested the two

and found a canister of pepper spray in the defendant's front

pocket.

        David Joyce, an attorney, heard a noise outside his office

and went outside to investigate.    He noticed a grocery bag, hat,

and cane in the alley, saw two black males walking away, and then

saw the victim.    Joyce recognized the victim, helped him retrieve




                                 - 2 -
his things, and accompanied him to the police station.    When

leaving the station, Joyce observed two black males with Officer

Gilbert.    He returned to the station and reported that the two

were wearing the same clothing as the men he had seen earlier.

     While at the police station, the victim heard a radio

transmission that they had arrested two suspects.   An officer

told him that "one of the officers just found some people he

thinks did this."   That officer took the victim to identify the

suspect.    While sitting in the police car, the officer said

either, "We have the suspects in custody.   Can you identify

them?" or "Are these the ones?"   The police had handcuffed the

suspects and brought them to the cruiser one at a time.   One

officer asked the victim, "Was this one of the people who took

your wallet?"   He identified the defendant as the one "who

sprayed . . . that stuff in my eyes" and the codefendant as the

one who took his wallet.   At trial, the victim identified the

defendant by name and the codefendant as the one who stole his

billfold.
     The defendant moved to strike the Commonwealth's evidence on

the ground that the identifications were flawed because neither

the victim nor Webster got a good look at the robbers and seeing

the defendant in police custody tainted their identifications.

The defendant argues that the victim's identification was weak

because his opportunity to view the perpetrators during the

robbery was fleeting, and he could not describe the defendants'




                                - 3 -
clothing.    The defendant noted that the victim was an aging man

with poor eyesight.    The defendant claims that Webster's

identification had similar defects.      Webster did not see the

crime, briefly saw the men from the back, and only observed two

men running and one trying to give the other a bag.

     The defendant's arguments suggest how the trier of fact

should evaluate the evidence, but they suggest no reason the

evidence is unbelievable as a matter of law.     The defendant has

shown no reversible error caused by the officers' comments to the

victim.     See Hill v. Commonwealth, 2 Va. App. 683, 704, 347
S.E.2d 913, 925 (1986) (fact that officer wants witness to view a

suspect carries with it the "necessarily unavoidable" implication

that the officer believes he is guilty).     Pretrial show-ups are

not per se violations of constitutional rights.      See Yarborough

v. Commonwealth, 15 Va. App. 638, 643, 426 S.E.2d 131, 134

(1993), rev'd on other grounds, 247 Va. 215, 441 S.E.2d 342

(1994).    This show-up was to decide whether the suspects were the

robbers.    A show-up may be the quickest and easiest way to

confirm or dispel an officer's belief that suspects are the

perpetrators.     Cf. United States v. Sharpe, 470 U.S. 675, 685-86

(1985) (appropriate to assess length of detention by whether the

police "diligently pursued" their investigation).     Viewing a

suspect in handcuffs is not impermissibly suggestive.      See Thomas

v. Commonwealth, 16 Va. App. 851, 859, 434 S.E.2d 319, 324

(1993), aff'd en banc, 18 Va. App. 454, 444 S.E.2d 275 (1994).



                                 - 4 -
     We find that police conduct did not taint Webster's

identification.   Webster identified the suspects to the police,

so no improper suggestion occurred.      He testified that he got a

good look, he observed the defendants after hearing the cry for

help, and he identified the defendants within thirty to forty

minutes of when he first saw them fleeing from the scene.

"[U]nequivocal evidence of identification immediately following

the offense may provide sufficient corroboration to overcome

difficulties arising from in-court identifications . . . ."

Smallwood v. Commonwealth, 14 Va. App. 527, 532, 418 S.E.2d 567,

570 (1992) (citation omitted).

     Joyce observed the defendants in police custody and said

they were dressed the same as the men he observed walking quickly

away from the victim after the incident.     When eyewitness

identification is an issue, the defendant's proximity to the

robbery scene is probative of guilt.      See Manson v. Brathwaite,

432 U.S. 98, 116 (1977).   The trial court did not accept the

explanation of defendant's possession of the pepper spray.     That

is further evidence of guilt because a trier of fact is entitled

to infer from a false explanation that the defendant is lying to

conceal his guilt.   See Speight v. Commonwealth, 4 Va. App. 83,

88, 354 S.E.2d 95, 98 (1987) (en banc).

     The court noted that the victim "was pretty concrete about

[what happened] and [it] was pretty impressed by his testimony

. . . [which was] pretty well corroborated by the rest of the




                                 - 5 -
Commonwealth's case."   Similarly, Webster got a "good look" at

the defendant running, promptly reported his identification to

Officer Gilbert, and was unequivocal when he identified the

assailants from the cruiser.

     The fact finder considered and rejected the defendant's

arguments of how it should evaluate the evidence, what weight it

should give to the testimony, and what inferences it should draw

from it.   See Cook v. Commonwealth, 226 Va. 427, 432, 309 S.E.2d
325, 329 (1983).   Viewed in the light most favorable to the

Commonwealth and discarding the evidence of the accused in

conflict with the Commonwealth, see Cirios v. Commonwealth, 7 Va.
App. 292, 295, 373 S.E.2d 164, 165 (1988), we find evidence

sufficient to support the defendant's conviction of robbery.

                                                        Affirmed.




                               - 6 -